DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. (U.S. Publication 2012/0240185), hereinafter Kapoor in view of Cornwell et al. (U.S. Publication 2007/0180328), hereinafter Cornwell further in view of Garcia (U.S. Publication 2005/0228927), hereinafter Garcia further in view of Gendler et al. (U.S. Publication 2019/0101969), hereinafter Gendler.

Referring to claim 1, Kapoor teaches, as claimed, an information handling system comprising: 

a processor (see Fig. 5, CPU 508); 

one or more accelerators (see Fig. 5, Accelerator 504) communicatively coupled to the 5processor; and 

a management controller (management server 228, see Paragraph 151) communicatively coupled to the processor and the one or more accelerators and configured for out-of-band management (conducted over outer-of-band, see Paragraph 151) of the information handling system, the management controller further configured to: 

10receive information (action rule, see Paragraph 388) regarding the one or more accelerators (specialized hardware, see Paragraph 231) wherein the information comprises, for each of the one or more accelerators, information indicative of thermal events (temperature of a CPU, see Kapoor Paragraph 470)  associated with the accelerator; 

determine a criticality factor (criteria, see Paragraph 388)  for each of the one or more accelerators based on the information; 

determine an accelerator health status (heath and status information, see Paragraph 159) for each of 15the one or more accelerators. 

Kapoor does not disclose expressly a baseboard management controller (BMC) configured to determine an overall system health of the system based on the criticality factors and the health statuses.

Cornwell does disclose a controller (host, see Paragraph 57) that determine health based on the criticality factors (critical threshold, see Paragraph 57) and the health statuses (bad blocks reaches, see Paragraph 57).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate memory device health monitoring of Cornwell into Kapoor’s server elements including its accelerators.

The suggestion/motivation for doing so would have been to keep critical data flowing and avoid unpredictable failures.

Kapoor/Cornwell combo does not disclose expressly a BMC that determine an overall system health of the system.

Garcia does disclose a controller (see Fig. 1, 110 Processor) that determine an overall system health of the system (monitors the health of system 100, Paragraph 32) and a BMC that provides a service for a processor (BMC 130, see Paragraph 32).


At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate system wide monitoring via a processor that teams up with a BMC into monitoring of individual elements.

The suggestion/motivation for doing so would have been to keep data flowing and prevent unexpected events for the whole system.

Kapoor/Cornwell/Garcia combo does not disclose expressly thermal throttling events.

Gendler does disclose thermal throttling events (throttling instruction execution rate, see Paragraph 48).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate thermal constraint of Gendler into the combination.

The suggestion/motivation for doing so would have been to incorporate known power management techniques (power may be reduced, see Gendler Paragraph 48).

As to claim 2, the modification teaches the information handling system of Claim 1, wherein the information comprises statistical information (statistical measure, see Kapoor Paragraph 43) regarding the one or more accelerators.  

As to claim 3, the modification teaches the information handling system of Claim 2, wherein the statistical information comprises, for each of the one or more accelerators, one or more of utilization of such accelerator, number of processes executed by the 5accelerator, health of such accelerator (health, see Kapoor Paragraph 159), offload process priority of such accelerator, accelerator thermal state  (temperature of a CPU, see Kapoor Paragraph 470) of such accelerator, page retirement statistics of such accelerator, uptime of such accelerator, and driver loading state of such accelerator.  

As to claim 4, the modification teaches the information handling system of Claim 1, wherein the information comprises physical information (map to physical memory, see Kapoor Paragraph 258) regarding the one or more accelerators.  

15 As to claim 5, the modification teaches the information handling system of Claim 4, wherein the physical information comprises, for each of the one or more accelerators, one or more of cabling issues associated with such accelerator, bus or communication issues associated with such accelerator (see Kapoor Fig. 1).  

As to claim 6, the modification teaches the information handling system of Claim 1, wherein the management controller is further configured to receive the information regarding the one or more 25accelerators from the one or more accelerators (see Garcia Fig. 6).  

As to claim 7, the modification teaches the information handling system of Claim 6, wherein the management controller is further configured to receive the information regarding the one or more 30accelerators from at least one of a basic input/output system (BIOS, see Garcia Paragraph 32) and a server management module executing on the processor.

As to claims 8-21, they are directed to a controller/method to implement the system as set forth in claims 1-7.  Therefore, they are rejected on the same basis as set forth hereinabove.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HYUN NAM/Primary Examiner, Art Unit 2183